 



EXECUTIVE EMPLOYMENT AGREEMENT

     ALLIED WASTE INDUSTRIES, INC., a Delaware corporation (“Company”) and
THOMAS W. RYAN (“Executive”) enter into this Executive Employment Agreement
(“Agreement”) effective August 1, 2003 (“Effective Date”), to set forth the
terms and conditions of Executive’s employment. This Agreement supersedes any
prior employment agreement(s) between the parties. The parties agree as follows:

     1. Certain Definitions and Understandings.  As used in this Agreement, the
following terms have the meanings prescribed below:

          Applicable Period is defined in Section 10.3.

          Annual Incentive Compensation is defined in Section 4.2.

          Base Salary is defined in Section 4.1.

          Beneficial Owner is defined in Rule 13(d)-3 under the Exchange Act;
provided, however, and without limitation, that any individual, corporation,
partnership, group, association or other person or entity that has the right to
acquire any Voting Stock at any time in the future, whether such right is (a)
contingent or absolute or (b) exercisable presently or at any time in the
future, pursuant to any agreement or understanding or upon the exercise or
conversion of rights, options or warrants, or otherwise, shall be the Beneficial
Owner of such Voting Stock.

          Cause is defined in Section 5.3.

          Change in Control of the Company means one of the following: (a) the
Company merges or consolidates, or agrees to merge or to consolidate, with any
other corporation (other than a wholly-owned direct or indirect subsidiary of
the Company) and is not the surviving corporation (or survives as a subsidiary
of another corporation), (b) the Company sells, or agrees to sell, all or
substantially all of its assets to any other person or entity, (c) the Company
is dissolved, (d) any third person or entity (other than a trustee or committee
of any qualified employee benefit plan of the Company) together with its
Affiliates shall become or shall have publicly announced its intention to become
(by tender offer or otherwise), directly or indirectly, the Beneficial Owner of
at least 30% of the Voting Stock of the Company, or (e) the individuals who
constitute the Board of Directors of the Company as of the Effective Date
(“Incumbent Board”) shall cease for any reason to constitute at least a majority
of the Board of Directors; provided, that any person becoming a director whose
election or nomination for election was approved by a majority of the members of
the Incumbent Board shall be considered, for the purposes of this Agreement, a
member of the Incumbent Board.

          Code means the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated by the Internal Revenue Service thereunder.

          Common Stock means the Company’s common stock, par value $.01 per
share.

 



--------------------------------------------------------------------------------



 



          Company means Allied Waste Industries, Inc., a Delaware corporation.

          Compensation Plans is defined in Section 4.6.

          Confidential Information is defined in Section 7.2.

          Continuing Obligations is defined in Section 3.

          Date of Termination means the earliest to occur of (a) the date of the
Executive’s death, or (b) the date specified in the Notice of Termination, in
accordance with Section 5.8.

          Disability means an illness or other disability which prevents the
Executive from discharging his responsibilities under this Agreement for a
period of 180 consecutive calendar days, or an aggregate of 180 calendar days in
any calendar year, during the Term, all as determined in good faith by the Board
of Directors of the Company (or a committee thereof).

          Effective Date means August 1, 2003.

          Exchange Act means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the Securities and Exchange
Commission thereunder.

          Executive means Thomas W. Ryan.

          Good Reason is defined in Section 5.5.

          Notice of Termination is defined in Section 5.8.

          Retirement is defined in Section 5.7.

          Targeted Annual Incentive Compensation is defined in Section 4.2.

          Term is defined in Section 3.

          Vacation Time is defined in Section 4.3.

          Voting Stock means all outstanding shares of capital stock of the
Company entitled to vote generally in an election of directors; provided,
however, that if the Company has shares of Voting Stock entitled to more or less
than one (1) vote per share, each reference to a proportion of the issued and
outstanding shares of Voting Stock shall be deemed to refer to the proportion of
the aggregate votes entitled to be cast by the issued and outstanding shares of
Voting Stock.

          Welfare Plans is defined in Section 4.7.

          Without Cause is defined in Section 5.4.

          In addition, throughout this Agreement, the parties have defined
certain words and intend for those definitions to apply whenever the parties
have used a defined word in this

2



--------------------------------------------------------------------------------



 



Agreement. One of the defined terms is “Company” which means Allied Waste
Industries, Inc. However, the parties expect that some or all of the Company’s
obligations under this Agreement will be fulfilled through its parent,
subsidiary, related, or successor companies or businesses (which will be called
“Affiliates” in this Agreement). Accordingly, Executive acknowledges that the
discharge of any obligation of the Company under this Agreement, which may be
through the acts of one or more Affiliates, discharges any such obligation of
the Company. Moreover, the obligations Executive assumes under this Agreement
will be owed to the Company and to its Affiliates. Accordingly, the parties
expressly intend for the Affiliates to be third-party beneficiaries of the
promises made and obligations assumed by Executive in this Agreement.

     2. General Duties of Company and Executive.

          2.1. The Company will employ the Executive as its Executive Vice
President and Vice Chairman. The Executive’s authority, duties and
responsibilities shall be those assigned by the Chairman and Chief Executive
Officer and agreed to by the Executive; his duties as of the Effective Date
shall be as described in Exhibit A attached to this Agreement. The Executive
shall devote reasonable time and attention during normal business hours to the
affairs of the Company and use his best efforts to perform faithfully and
efficiently his duties and responsibilities. The Executive may (a) serve on
corporate, civic or charitable boards or committees, (b) deliver lectures,
fulfill speaking engagements or teach at educational institutions, and
(c) manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s duties and responsibilities.

          2.2. The Executive agrees and acknowledges that he owes a fiduciary
duty of loyalty, fidelity and allegiance to act at all times in the best
interests of the Company and to do no act and to make no statement, oral or
written, which would injure the Company’s business, its interests or its
reputation. The Executive also agrees that he shall not knowingly become
involved in a conflict of interest with the Company and, upon discovery of any
such conflict, that he will inform the Company of the conflict and will not
allow the conflict to continue.

          2.3. The Executive agrees to comply at all times with all applicable
policies, rules and regulations of the Company, including, without limitation,
the Company’s Code of Ethics and the Company’s policies regarding trading in
Common Stock, as each is in effect from time to time.

     3. Term. The “Term” of this Agreement shall be from August 1, 2003 through
December 31, 2005, unless this Agreement is sooner terminated pursuant to
Section 5 of this Agreement, in which case the Term shall end on the Date of
Termination. Neither the termination of this Agreement nor the consequent end of
the Term shall affect the Company’s obligations under Section 6 of this
Agreement or the Executive’s obligations under Sections 7 through 10 of this
Agreement (or under Section 2.3 with respect to the Company’s policies regarding
trading in Common Stock)(collectively, “Continuing Obligations”).

     4. Compensation and Benefits.

          4.1. Base Salary. As compensation for services to the Company during
the Term, the Company shall pay to the Executive until the Date of Termination a
base salary at the annual rate of Five Hundred Seventy Five Thousand Dollars
($575,000.00) or such other rate as may be

3



--------------------------------------------------------------------------------



 



specified from time to time by the Board of Directors (or a committee thereof)
in its discretion (“Base Salary”). The Base Salary shall be payable in equal
bi-weekly installments or in accordance with the Company’s established policy,
subject only to such payroll and withholding deductions as may be required by
law and other deductions applied generally to employees of the Company for
insurance and other employee benefit plans. For all purposes under this
Agreement, the Executive’s Base Salary shall include any portion thereof which
is deferred under any nonqualified plan or arrangement.

          4.2. Annual Incentive Compensation. In addition to Base Salary, the
Executive shall be awarded, for each fiscal year during the Term until the Date
of Termination, annual cash incentive compensation (either pursuant to an
incentive plan or program of the Company or otherwise) in an amount to be
determined by the Board of Directors (or a committee thereof) in its sole
discretion (“Annual Incentive Compensation”). “Targeted Annual Incentive
Compensation”, earned upon the achievement of one hundred percent (100%) of the
annual target goals for the Executive, shall be one hundred percent (100%) of
the Executive’s Base Salary, unless otherwise determined by the Board of
Directors (or a committee thereof) in its sole discretion. All such Annual
Incentive Compensation shall be payable at a time to be determined by the Board
of Directors (or a committee thereof) in its sole discretion. For all purposes
under this Agreement, the Executive’s Annual Incentive Compensation shall
include any portion thereof which is deferred under any nonqualified plan or
arrangement.

          4.3. Vacation. Commencing on the Effective Date and continuing until
the Date of Termination, for each full calendar year in which the Executive is
employed under this Agreement, the Executive shall be entitled to four (4) weeks
paid vacation (“Vacation Time”). For any partial calendar year during which the
Executive is employed under this Agreement, he will be entitled to a prorated
amount of Vacation Time, based on the number of weeks worked in the calendar
year pursuant to the Company’s then current vacation policy. Vacation Time must
be taken during the calendar year in which it accrued and will be forfeited at
the end of the calendar year if not used.

          4.4. Automobile Allowance. Commencing on the Effective Date and
continuing until the Date of Termination, the Executive shall receive an
automobile allowance of Six Hundred Dollars ($600.00) per month (“Automobile
Allowance”). The Board of Directors (or a committee thereof), in its discretion,
may increase the Automobile Allowance based upon relevant circumstances.

          4.5. Club Membership Dues. Commencing on the Effective Date and
continuing until the Date of Termination, the Executive shall receive an amount
per month equal to the monthly membership dues (i.e., the regular membership
fee, and not incidental or ancillary charges such as food, beverages, rentals,
coaching, training, supplies, therapy, spa, etc.) which the Executive pays for
one club or organization of Executive’s choice.

          4.6. Incentive, Savings, Retirement and Stock Plans. The Executive
shall be entitled to participate in and be eligible to receive benefits under
all executive incentive, savings, retirement and stock (including any stock
option, restricted stock, phantom stock and other stock rights) plans and
programs currently maintained or hereinafter established by the Company for the
benefit of its executive officers and/or employees (collectively “Compensation
Plans”). The

4



--------------------------------------------------------------------------------



 



Executive’s participation in all such Compensation Plans shall be governed by
the terms and provisions of each such Compensation Plan.

          4.7. Welfare Benefit Plans. The Executive shall be eligible to
participate in and shall receive all benefits under each welfare benefit plan of
the Company currently maintained or subsequently established by the Company for
the benefit of its employees. Such welfare benefit plans may include medical,
dental, vision, disability, group life, accidental death and travel accident
insurance plans and programs (collectively “Welfare Plans”). The Executive’s
participation in the Welfare Plans shall be subject to the terms and conditions
of each Welfare Plan.

          4.8. Reimbursement of Expenses. The Executive may from time to time
during the Term incur various business expenses customarily incurred by persons
holding positions of like responsibility, including, without limitation, travel,
entertainment and similar expenses incurred for the benefit of the Company.
Subject to the Company’s policy regarding the reimbursement of such expenses as
in effect from time to time during the Term, which does not necessarily allow
reimbursement of all such expenses, and following the Company’s receipt of
proper documentation for such expenses, the Company shall reimburse the
Executive for such expenses from time to time, at the Executive’s request, and
the Executive shall account to the Company for all such expenses.

     5. Termination.

          5.1. Death. This Agreement shall terminate automatically upon the
death of the Executive.

          5.2. Disability. The Company may terminate this Agreement, upon
written notice to the Executive delivered in accordance with Sections 5.8 and
11.1, upon the Disability of the Executive.

          5.3. Cause. The Company may terminate this Agreement, upon written
notice to the Executive delivered in accordance with Sections 5.8 and 11.1, for
Cause. For purposes of this Agreement, “Cause” means (a) the conviction of the
Executive for a felony, (b) the Executive’s willful refusal, without proper
legal cause, to perform his duties and responsibilities as contemplated in this
Agreement, or (c) the Executive’s willfully engaging in activities which (1)
constitute a breach of any term of this Agreement, the Company’s Code of Ethics,
the Company’s policies regarding trading in Common Stock, reimbursement of
business expenses, or any other applicable policies, rules or regulations of the
Company or (2) result in a material injury to the business, condition (financial
or otherwise), results of operations, or prospects of the Company or its
Affiliates (as determined in good faith by the Board of Directors of the Company
or a committee thereof). For purposes of the definition of “Cause,” no act or
failure to act shall be considered “willful” unless it is done, or omitted to be
done, in bad faith without reasonable belief that the action or omission was in
the best interests of the Company.

          5.4. Without Cause. The Company may terminate this Agreement Without
Cause, upon written notice to the Executive delivered in accordance with
Sections 5.8 and 11.1. For purposes of this Agreement, the Executive will be
deemed to have been terminated “Without Cause” if the Executive is terminated by
the Company for any reason other than Cause, Disability or death.

5



--------------------------------------------------------------------------------



 



          5.5. Good Reason. The Executive may terminate this Agreement for Good
Reason, upon written notice to the Company delivered in accordance with
Sections 5.8 and 11.1. For purposes of this Agreement, “Good Reason” means (a)
the assignment to the Executive of any duties that are materially inconsistent
with the Executive’s duties or responsibilities as contemplated in this
Agreement, (b) any other action by the Company which results in a material
diminishment in the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities (provided,
however, that a temporary diminishment, whether material or not, due to the
Executive’s illness or injury will not constitute grounds for a termination for
Good Reason by the Executive), (c) any material breach by the Company of any of
the provisions of this Agreement, (d) requiring the Executive to relocate
permanently to any office or location, except in the Phoenix-Scottsdale
metropolitan area or any other location to which the majority of the Company’s
executive officers are relocated, without his consent, (e) any material
reduction, or attempted material reduction, at any time during the Term, of the
Base Salary or of any of the compensation or benefits described in Article 4 of
this Agreement (provided, however, that any change in the targeted percentage
for purposes of determining the Executive’s Annual Incentive Compensation, any
change in the Company’s reimbursement policies, or any change in any
Compensation Plans or Welfare Plans, which affects a majority of the employees
covered by those policies or plans, shall not be considered “Good Reason”).

          5.6. Without Good Reason. The Executive may terminate this Agreement
Without Good Reason, upon written notice to the Company delivered in accordance
with Sections 5.8 and 11.1. For purposes of this Agreement, the Executive will
be deemed to have terminated “Without Good Reason” if the Executive terminates
this Agreement for any reason other than Good Reason or due to the Executive’s
death or Retirement.

          5.7. Retirement. The Executive may terminate this Agreement upon
Retirement, upon written notice to the Company delivered in accordance with
Sections 5.8 and 11.1. For purposes of this Agreement, “Retirement” means the
Executive’s bona fide retirement from the Company.

          5.8. Notice of Termination. Any termination of this Agreement by the
Company for Cause, Without Cause or as a result of the Executive’s Disability,
or by the Executive for Good Reason or Without Good Reason or upon Retirement
shall be communicated by a Notice of Termination to the other party. A “Notice
of Termination” means a written notice which (a) indicates the specific
termination provision in this Agreement relied upon and (b) if the termination
is by the Company for Cause or by the Executive for Good Reason, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated. The
Notice of Termination must specify the Date of Termination. In the case of a
termination by the Company for Cause or due to the Executive’s Disability or by
the Executive for Good Reason or due to Retirement, the Date of Termination may
be as early as the date notice is given but no later than thirty (30) calendar
days after notice is given, unless otherwise agreed to in writing by both
parties. In the case of a termination by the Company Without Cause or by the
Executive Without Good Reason, the Date of Termination may be as early as
fourteen (14) calendar days after notice is given but no later than sixty (60)
calendar days after notice is given, unless otherwise agreed to by the parties
in writing. The Notice of Termination shall also conform with the provisions of
Section 11.1.

6



--------------------------------------------------------------------------------



 



     6. Obligations of Company Upon Termination.

          6.1. Cause, Without Good Reason. If this Agreement is terminated
either by the Company for Cause or by the Executive Without Good Reason, the
Company shall pay to the Executive, in a lump sum cash payment within thirty
(30) days after the Date of Termination, the aggregate of (a) any unpaid portion
of the Executive’s Base Salary (as in effect on the Date of Termination) owing
as of the Date of Termination, (b) any accrued but unpaid Vacation Time as of
the Date of Termination, and (c) in the case of compensation previously deferred
by the Executive, all amounts of such compensation previously deferred and not
yet paid by the Company (unless such payment is inconsistent with the terms of
either any payment election made by the Executive with respect to such deferred
compensation or the applicable plan). The Company also shall promptly pay or
reimburse to the Executive any costs and expenses (and moving and relocation
expenses, if otherwise agreed to by the Company in writing) paid or incurred by
the Executive which would have been payable under Section 4.8 of this Agreement
if the Executive’s employment had not terminated.

               All other obligations of the Company and rights of the Executive
hereunder shall terminate effective as of the Date of Termination; provided,
however, that the Executive’s rights under any Compensation Plan or Welfare Plan
shall be governed by the terms and provisions of each such plan and are not
necessarily severed on the Date of Termination.

          6.2. Death or Disability. If this Agreement is terminated as a result
of the Executive’s death or Disability:

               (a) The Company shall pay to the Executive (or to his estate, in
the event the Executive is deceased) any unpaid portion of the Executive’s Base
Salary (as in effect on the Date of Termination) through the Date of
Termination, any unpaid portion of the Annual Incentive Compensation previously
awarded to the Executive, and any accrued but unpaid Vacation Time as of the
Date of Termination, in a lump sum cash payment within thirty (30) days after
the Date of Termination. The Company also pay to the Executive or his estate an
amount equal to two (2) times the Executive’s Base Salary (as in effect on the
Date of Termination) in bi-weekly installments over a two (2) year period
following the Date of Termination [or, if the Date of Termination occurs before
the first anniversary of the Effective Date, for a period equal to the remainder
of the first year plus two (2) years]. The Company may purchase insurance to
cover all or any part of the obligation contemplated in the foregoing sentence,
and the Executive agrees to submit to a physical examination and otherwise
cooperate to facilitate the procurement of such insurance. The Company also
shall, promptly upon submission by the Executive (or his estate) of supporting
documentation, pay or reimburse to the Executive any costs and expenses (and
moving and relocation expenses, if otherwise agreed to by the Company in
writing) paid or incurred by the Executive which would have been payable under
Section 4.8 of this Agreement if the Executive’s employment had not terminated.
The Company shall continue providing medical, dental, and/or vision coverage to
the Executive and/or the Executive’s spouse and dependents, at least equal to
that which would have been provided to him under Section 4.7 if the Executive’s
employment had not terminated, if such coverage continues to be available to the
Company, until the earlier of (1) the date the Executive becomes eligible for
any comparable medical, dental, or vision coverage provided by any other
employer, (2) the date the Executive becomes eligible for Medicare or any
similar government-sponsored or provided health care program (whether or not
such coverage is

7



--------------------------------------------------------------------------------



 



equivalent to that provided by the Company), or (3) the fifth anniversary of the
Executive’s Date of Termination. Notwithstanding the foregoing, the medical,
dental, and/or vision coverage provided under this Section 6.2(a) shall cease
immediately if the Executive violates any of his Continuing Obligations.

               (b) Whenever compensation is payable to the Executive under this
Agreement during a period in which he is partially or totally disabled, and such
Disability would (except for the provisions of this Agreement) entitle the
Executive to Disability income or salary continuation payments from the Company
according to the terms of any plan or program presently maintained or hereafter
established by the Company, the Disability income or salary continuation paid to
the Executive pursuant to any such plan or program shall be considered a portion
of (and not in addition to) the payment to be made to the Executive pursuant to
this Section 6.2. If disability income is payable directly to the Executive by
an insurance company under the terms of an insurance policy paid for by the
Company, the amounts paid to the Executive by such insurance company shall be
considered a portion of the payment (and not in addition to the payment) to be
made to the Executive pursuant to this Section 6.2.

               (c) All other obligations of the Company and rights of the
Executive hereunder shall terminate effective as of the Date of Termination;
provided, however, that except as otherwise specifically modified by the terms
of this Agreement the Executive’s rights under the Compensation Plans and
Welfare Plans shall be governed by the terms and provisions of those Plans and
are not necessarily severed on the Date of Termination.

               (d) The Executive (or the Executive’s estate, as the case may be)
shall continue to vest in his PARSAP awards, if any, in accordance with the
terms of his PARSAP Agreement, as if the Executive were still employed by the
Company. The Executive (or the Executive’s estate) also shall continue to vest
in, and continue to be permitted to exercise, the Executive’s stock options, if
any, through the balance of the term of the Executive’s stock option grants.

          6.3. Good Reason; Without Cause. If this Agreement is terminated
either by the Executive for Good Reason or by the Company Without Cause (other
than in connection with a Change in Control as described in Section 6.5):

               (a) The Company shall pay to the Executive the following amounts:



            (1) any unpaid portion of the Executive’s Base Salary (as in effect
on the Date of Termination) through the Date of Termination, any unpaid portion
of the Annual Incentive Compensation previously awarded to the Executive, and
any accrued but unpaid Vacation Time as of the Date of Termination, in a lump
sum cash payment within thirty (30) days after the Date of Termination;    
          (2) an amount equal to two (2) times the sum of the Executive’s Base
Salary (as in effect on the Date of Termination) plus the Executive’s Targeted
Annual Incentive Compensation for the fiscal year during which the Date of
Termination occurs, in bi-weekly installments over a two (2) year period
following the Executive’s Date of Termination, provided that such payments shall
cease immediately if the Executive violates any of his Continuing Obligations;
and

8



--------------------------------------------------------------------------------



 





            (3) in the case of compensation previously deferred by the
Executive, all amounts of such compensation previously deferred and not yet paid
by the Company in a lump sum cash payment within thirty (30) days after the Date
of Termination (unless such payment is inconsistent with either the terms of any
payment election made by the Executive with respect to such deferred
compensation or the applicable plan).

               (b) The Company shall promptly pay or reimburse to the Executive
any costs and expenses (and moving and relocation expenses, if otherwise agreed
to by the Company in writing) paid or incurred by the Executive which would have
been payable under Section 4.8 of this Agreement if the Executive’s employment
had not terminated.

               (c) The Company shall continue providing medical, dental, and/or
vision coverage to the Executive and/or the Executive’s spouse and dependents,
at least equal to that which would have been provided to the Executive under
Section 4.7 if the Executive’s employment had not terminated, until the earlier
of (1) the date the Executive becomes eligible for any comparable medical,
dental, and/or vision coverage provided by any other employer, (2) the date the
Executive becomes eligible for Medicare or any similar government-sponsored or
provided health care program (whether or not such coverage is equivalent to that
provided by the Company), or (3) the fifth anniversary of the Executive’s Date
of Termination; provided that such coverage shall cease immediately if the
Executive violates any of his Continuing Obligations.

               (d) The Executive shall continue to vest in his PARSAP awards, if
any, in accordance with the terms of his PARSAP Agreement, as if the Executive
were still employed by the Company. The Executive also shall continue to vest
in, and continue to be permitted to exercise, the Executive’s stock options, if
any, through the balance of the term of the Executive’s stock option grants.

               (e) All other obligations of the Company and rights of the
Executive hereunder shall terminate effective as of the Date of Termination;
provided, however, that except as otherwise specifically modified by the terms
of this Agreement the Executive’s rights under the Compensation Plans and
Welfare Plans shall be governed by the terms and provisions of these Plans and
are not necessarily severed on the Date of Termination.

               (f) Notwithstanding anything to the contrary, if this Agreement
is terminated either by the Executive for Good Reason or by the Company Without
Cause (other than in connection with a Change in Control as described in
Section 6.5) and the Date of Termination is within one (1) year of the date on
which the Executive would have satisfied the criteria for eligibility for
maximum retirement payments as specified in Section 6.4(d)(1) below, the
termination will be deemed to have been in contemplation of the Executive’s
Retirement, and the rights and obligations of the parties shall be governed by
Section 6.4 rather than this Section 6.3.

          6.4 Retirement. If this Agreement is terminated by the Executive due
to Retirement:

               (a) The Company shall pay to the Executive, in a lump sum cash
payment within thirty (30) days after the Date of Termination, the aggregate of
the following amounts: (1) any unpaid portion of the Executive’s Base Salary (as
in effect on the Date of

9



--------------------------------------------------------------------------------



 



Termination) through the Date of Termination; (2) any unpaid portion of the
Annual Incentive Compensation previously awarded to the Executive; (3) any
accrued but unpaid Vacation Time as of the Date of Termination; and (4) in the
case of compensation previously deferred by the Executive, all amounts of such
compensation previously deferred and not yet paid by the Company (unless such
payment is inconsistent with either the terms of any payment election made by
the Executive with respect to such deferred compensation or the applicable
plan).

               (b) The Company shall promptly pay or reimburse to the Executive
any costs and expenses (and moving and relocation expenses, if otherwise agreed
to by the Company in writing) paid or incurred by the Executive which would have
been payable under Section 4.8 of this Agreement if the Executive’s employment
had not terminated.

               (c) The Company shall continue providing medical, dental, and/or
vision coverage to the Executive and/or the Executive’s family, at least equal
to that which would have been provided to the Executive under Section 4.7 if the
Executive’s employment had not terminated, until the earlier of (1) the date the
Executive becomes eligible for any comparable medical, dental, or vision
coverage provided by any other employer, or (2) the date the Executive becomes
eligible for Medicare or any similar government-sponsored or provided health
care program (whether or not such coverage is equivalent to that provided by the
Company), provided that such coverage shall cease immediately if the Executive
violates any of his Continuing Obligations. Following the date on which the
Executive becomes eligible for coverage under Medicare, the Executive may, at
his election, continue to be covered under the Company’s health coverage, if
available, provided that the Executive pays all applicable premiums charged by
the Company or its third-party provider(s).

               (d) The Company shall pay to the Executive, in equal bi-weekly
installments over a period of ten (10) years, beginning with the next bi-weekly
payroll period following the Date of Termination, full or partial retirement
payments, as provided below:



            (1) If, as of the Date of Termination, the sum of the Executive’s
age and years of service with the Company equal at least sixty-three (63), the
Executive is at least fifty-five (55) years old, and the Executive has completed
at least five (5) years of service with the Company, the Executive is entitled
to maximum retirement payments for each year during the ten (10) year payment
period equal to the product of sixty percent (60%) of the Executive’s average
Base Salary during the three (3) consecutive full calendar years of employment
immediately preceding the Date of Termination (or, if less than three years, the
average for the actual number of whole calendar years during which the Executive
was employed by the Company). For purposes of Retirement, years of service
include all whole (12 month) years of employment with the Company and with any
entity acquired by the Company beginning with the Executive’s initial date of
employment with the Company or the acquired entity. The Executive’s retirement
payments shall be reduced by five percent (5%) for each year less than the sum
of sixty-three (63) (age and years of service).               (2) At the
election of the Executive, the actuarial equivalent of the Executive’s
retirement payments may be paid over a period longer than ten (10) years.

10



--------------------------------------------------------------------------------



 





            (3) In the event of the Executive’s death prior to the payment of
all of the retirement payments determined under this Section 6.4(d), the balance
of the payments shall be made to the Executive’s surviving spouse, if any, or to
any other beneficiary named by the Executive in writing.               (4) Any
remaining retirement payments shall immediately cease in the event the Executive
works for a competitor (as determined by the Company in its sole discretion),
becomes employed by any other employer without the prior written consent of the
Company, or violates any of his Continuing Obligations. Notwithstanding the
foregoing, with the prior written consent of the Company, the Executive may be
employed by an entity which is not deemed by the Company to be in competition
with the Company in a capacity in which the economic value of his total
compensation is comparable to his total compensation while employed by the
Company, and receive retirement benefits which are reduced proportionately by
the compensation received by the Executive in the new position. Also with the
prior written consent of the Company, the Executive may be employed by an entity
which is not deemed by the Company to be in competition with the Company, in a
capacity in which his total compensation is materially less than his total
compensation while employed by the Company, in which case there would be no
reduction in retirement benefits.

               (e) The Executive shall continue to vest in his PARSAP awards, if
any, until they become fully vested, and shall continue to vest in and be able
to exercise his stock options, if any, through their terms, as if the
Executive’s employment had not terminated, provided that (i) the Executive’s
unvested PARSAP awards and stock options shall be reduced by five percent (5%)
for each year less than a combined total of sixty-three (63) (age and years of
service), and (ii) the Executive shall forfeit his outstanding PARSAP awards and
stock options in the event that he violates any of the applicable provisions of
Article 10, or becomes employed by any other employer without the prior consent
of the Company.

               (f) The Executive shall continue to be covered under the
Company’s directors’ and officers’ liability insurance, if any, to the extent
such coverage is commercially feasible, and under his separate Indemnification
Agreement with the Company, as if the Executive’s employment had not terminated,
for a period of ten (10) years following his Date of Termination.

               (g) All other obligations of the Company and rights of the
Executive hereunder shall terminate effective as of the Date of Termination;
provided, however, that except as otherwise specifically modified by the terms
of this Agreement the Executive’s rights under the Compensation Plans and
Welfare Plans shall be governed by the terms and provisions of these Plans and
are not necessarily severed on the Date of Termination. In addition, the
Executive shall continue to be eligible to make deferrals under the Company’s
Executive Deferred Compensation Plan, and under the Company’s Long-Term
Incentive Plan, in accordance with the terms of those Plans.

               (h) The payments and benefits provided under this Section 6.4
shall be in lieu of any payments to which the Executive may have otherwise been
entitled under the terms of Section 6.3 or 6.5, and vice versa. However, if a
Change in Control occurs, the payment of any

11



--------------------------------------------------------------------------------



 



retirement cash payments remaining to be paid under this Section 6.4 shall be
accelerated and paid in one lump sum payment within a reasonable period of time
following the Change in Control.

          6.5 Change in Control. If this Agreement is terminated either by the
Executive for Good Reason or by the Company Without Cause, and the termination
occurs within the one (1) year period preceding or the eighteen (18) month
period following the date on which the Change in Control occurs (“Change in
Control Date”):

               (a) As reasonable compensation for services rendered by the
Executive to the Company prior to the Date of Termination, the Company shall pay
to the Executive, in a lump sum cash payment within thirty (30) days after the
later to occur of the Date of Termination or the Change in Control Date, the
aggregate of the following amounts:



            (1) any unpaid portion of the Executive’s Base Salary (as in effect
on the Date of Termination) through the Date of Termination, any unpaid portion
of the Annual Incentive Compensation previously awarded to the Executive, and
any accrued but unpaid Vacation Time as of the Date of Termination;    
          (2) an amount equal to three (3) times the sum of the Executive’s Base
Salary (as in effect on the Date of Termination) plus the Executive’s Targeted
Annual Incentive Compensation for the fiscal year during which the Date of
Termination occurs; and               (3) in the case of compensation previously
deferred by the Executive, all amounts of such compensation previously deferred
and not yet paid by the Company (unless such payment is inconsistent with the
terms of either any payment election made by the Executive with respect to such
deferred compensation or the applicable plan).

               (b) The Company shall promptly pay or reimburse to the Executive
any costs and expenses (and moving and relocation expenses, if otherwise agreed
to by the Company in writing) paid or incurred by the Executive which would have
been payable under Section 4.8 of this Agreement if the Executive’s employment
had not terminated.

               (c) The Company shall continue providing medical, dental, and/or
vision coverage to the Executive and/or the Executive’s family, at least equal
to that which would have been provided to the Executive under Section 4.7 if the
Executive’s employment had not terminated, until the earlier of (1) the date the
Executive becomes eligible for any comparable medical, dental, or vision
coverage provided by any other employer, or (2) the date the Executive becomes
eligible for Medicare or any similar government-sponsored or provided health
care program (whether or not such coverage is equivalent to that provided by the
Company).

               (d) As reasonable compensation for services provided by the
Executive to the Company prior to the Date of Termination, the Company shall
(through an agency of Company’s choosing) provide outplacement services to the
Executive for a period of one (1) year following the later of the Date of
Termination or the Change in Control Date, provided that the cost of such
services shall not exceed $50,000 (or such higher amount as may be approved by
the Board of Directors (or a committee thereof).

12



--------------------------------------------------------------------------------



 



               (e) The Executive shall fully and immediately vest in his PARSAP
awards, if any, and in his stock options, if any.

               (f) All other obligations of the Company and rights of the
Executive hereunder shall terminate effective as of the Date of Termination;
provided, however, that except as otherwise specifically modified by the terms
of this Agreement the Executive’s rights under the Compensation Plans and
Welfare Plans shall be governed by the terms and provisions of these Plans and
are not necessarily severed on the Date of Termination.

               (g) In the event the Change in Control Date occurs subsequent to
the Executive’s Date of Termination, the payments and benefits provided under
this Section 6.5 shall be reduced by and to the extent of any payments and
benefits previously paid or provided to the Executive under Section 6.3, and in
no event shall the Executive or his family be entitled to any duplicate payments
or benefits.

     7. Executive’s Confidentiality Obligation.

          7.1. The Executive hereby acknowledges, understands and agrees that
all Confidential Information is the exclusive and confidential property of the
Company and its Affiliates which shall at all times be regarded, treated and
protected as such in accordance with this Article 7. The Executive acknowledges
that all such Confidential Information is in the nature of a trade secret.

          7.2. For purposes of this Agreement, “Confidential Information” means
information, that is used in the business of the Company or its Affiliates and
(a) is proprietary to, about or created by the Company or its Affiliates, (b)
gives the Company or its Affiliates some competitive business advantage or the
opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its Affiliates, (c) is designated
as Confidential Information by the Company or its Affiliates, is known by the
Executive to be considered confidential by the Company or its Affiliates, or
from all the relevant circumstances should reasonably be assumed by the
Executive to be confidential and proprietary to the Company or its Affiliates,
or (d) is not generally known by non-Company personnel. Such Confidential
Information includes, without limitation, the following types of information and
other information of a similar nature (whether or not reduced to writing or
designed as confidential):

               (a) Internal personnel and financial information of the Company
or its Affiliates, information about vendors that is not generally known but is
known to the Company as a result of the Company’s relationship with the vendor
(including vendor characteristics, services, prices, lists and agreements),
purchasing and internal cost information, internal service and operational
manuals, and the manner and methods of conducting the business of the Company or
its Affiliates;

               (b) Marketing and development plans, price and cost data, price
and fee amounts, pricing and billing policies, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies (including, without limitation, all information relating to
any acquisition prospect and the identity of any key contact

13



--------------------------------------------------------------------------------



 



within the organization of any acquisition prospect) of the Company or its
Affiliates which have been or are being discussed;

               (c) Names of customers and their representatives, contracts
(including their contents and parties), customer services, and the type,
quantity, specifications and content of products and services purchased, leased,
licensed or received by customers of the Company or its Affiliates; and

               (d) Confidential and proprietary information provided to the
Company or its Affiliates by any actual or potential customer, government agency
or other third party (including businesses, consultants and other entities and
individuals);

               (e) Any non-public information about the Company’s landfill
development plans, landfill capacity, and the status of the permitting process
with respect to any aspect of the Company’s business; and

               (f) Any non-public information about the existence or status of
any governmental investigation, charge, or lawsuit, the status or the position
of the Company regarding the value of any claim or charge (whether filed by the
government or a third party), the Company’s interest in resolving any such claim
or charge; or any non-public information regarding the Company’s compliance with
federal, state or local laws.

          7.3. As a consequence of the Executive’s acquisition or anticipated
acquisition of Confidential Information, the Executive shall occupy a position
of trust and confidence with respect to the affairs and business of the Company
and its Affiliates. In view of the foregoing, and of the consideration to be
provided to the Executive, the Executive agrees that it is reasonable and
necessary that the Executive make each of the following covenants:

               (a) At any time during the Term and thereafter, the Executive
shall not disclose Confidential Information to any person or entity, either
inside or outside of the Company, other than as necessary in carrying out his
duties and responsibilities as set forth in Article 2, without first obtaining
the Company’s prior written consent (unless such disclosure is compelled
pursuant to court orders or subpoena, and at which time the Executive shall give
notice of such proceedings to the Company).

               (b) At any time during the Term and thereafter, the Executive
shall not use, copy or transfer Confidential Information other than as necessary
in carrying out his duties and responsibilities as set forth in Article 2,
without first obtaining the Company’s prior written consent.

               (c) On the Date of Termination, the Executive shall promptly
deliver to the Company (or its designee) all written materials, records and
documents made by the Executive or which came into his possession prior to or
during the Term concerning, the business or affairs of the Company or its
Affiliates, including, without limitation, all materials containing Confidential
Information.

          7.4 The Executive acknowledges and agrees that the use of the term
Company in this Section 7 means both the Company and its Affiliates.

14



--------------------------------------------------------------------------------



 



     8. Disclosure of Information, Ideas, Concepts, Improvements, Discoveries
and Inventions. Consistent with the Executive’s fiduciary duties to the Company
and its Affiliates, the Executive agrees that during his employment by the
Company and/or its Affiliates, the Executive shall promptly disclose in writing
to the Company all information, ideas, concepts, improvements, discoveries and
inventions, which are conceived, developed, made or acquired by the Executive,
either individually or jointly with others, and which relate to the business,
products or services of the Company or its Affiliates, irrespective of whether
the Executive used the Company’s or Affiliate’s time or facilities and
irrespective of whether such information, idea, concept, improvement, discovery
or invention was conceived, developed, discovered or acquired by the Executive
on the job, at home, or elsewhere. This obligation extends to all types of
information, ideas and concepts, including, information, ideas and concepts
relating to new types of services, corporate opportunities, acquisition
prospects, the identity of key representatives within acquisition prospect
organizations, prospective names or service marks for the Company’s or
Affiliate’s business activities, and the like.

     9. Ownership of Information, Ideas, Concepts, Improvements, Discoveries and
all Original Works of Authorship.

          9.1. All information, ideas, concepts, improvements, and discoveries
which are conceived, made, developed or acquired by the Executive or which are
disclosed or made known to the Executive, individually or in conjunction with
others, during the Executive’s employment by the Company and/or its Affiliates
and which relate to the business, products or services of the Company or its
Affiliates (including, without limitation, all such information relating to
corporate opportunities, research, financial and sales data, pricing and trading
terms, evaluations, opinions, interpretations, acquisition prospects, the
identity of customers or their requirements, the identity of key contacts within
the customers’ organizations or within the organization of acquisition
prospects, marketing and merchandising techniques, and prospective names and
service marks) are and shall be the sole and exclusive property of the Company.
Furthermore, all drawings, memoranda, notes, records, files, correspondence,
manuals, models, specifications, computer programs, maps and all other writings
or materials of any type embodying any of such information, ideas, concepts,
improvements, and discoveries are and shall be the sole and exclusive property
of the Company.

          9.2. In particular, the Executive hereby specifically sells, assigns,
transfers and conveys to the Company all of his worldwide right, title and
interest in and to all such information, ideas, concepts, improvements, and
discoveries, and any United States or foreign applications therefor. The
Executive shall assist the Company and its nominee at all times and in all
manners, during the Term and thereafter, in the protection of such information,
ideas, concepts, improvements, or discoveries.

          9.3. In the event the Executive individually, or jointly with others,
creates, during the Term, any original work of authorship fixed in any tangible
medium of expression which is the subject matter of copyright (such as
videotapes, written presentations on acquisitions, computer programs, drawings,
maps, architectural renditions, models, manuals, brochures or the like) relating
to the Company’s or its Affiliate’s business products or services, the Company
shall be deemed the author of such work if the work is prepared by the Executive
within the scope of his employment; or, if the work is not prepared by the
Executive within the scope of his employment but is specially

15



--------------------------------------------------------------------------------



 



ordered by the Company or its Affiliates as a contribution to a collective work,
as a part of a motion picture or other audiovisual work, as a translation, as a
supplementary work, as a compilation or as an instructional text, then the work
shall be considered to be a work made for hire, and the Company shall be the
author of such work. If such work is neither prepared by the Executive within
the scope of his employment nor a work specially ordered and deemed to be a work
made for hire, then the Executive hereby agrees to sell, transfer, assign and
convey, and by these presents, does sell, transfer, assign and convey, to the
Company all of the Executive’s worldwide right, title and interest in and to
such work and all rights of copyright therein. The Executive agrees to assist
the Company and its Affiliates, at all times, during the Term and thereafter, in
the protection of the Company’s worldwide right, title and interest in and to
such work and all rights of copyright therein, which assistance shall include,
but shall not be limited to, the execution of all documents requested by the
Company or its nominee and the execution of all lawful oaths and applications
for registration of copyright in the United States and foreign countries.

     10. Executive’s Non-Competition and Non-Solicitation Obligations.

          10.1. Non-Competition. During the Applicable Period, the Executive
shall not, acting alone or in conjunction with others, directly or indirectly,
engage, participate, invest, accept employment or render services as a
principal, director, officer, agent, employee, employer, consultant or in any
other individual or representative capacity in or with any business which
competes, directly or indirectly, with the Company’s business in any of the
business territories in which the Company or any of its Affiliates is presently
or from time to time during the Term or at the Date of Termination conducting
business, or take any action inconsistent with the fiduciary relationship of an
employee to his employer; provided, however, that the beneficial ownership by
the Executive of up to 3% of the Voting Stock of any corporation subject to the
periodic reporting requirements of the Exchange Act shall not violate this
Section 10.1.

          10.2. Non-Solicitation. During the Applicable Period, the Executive
agrees that he shall not, directly or indirectly, (a) induce, entice or solicit
any employee of the Company to leave his employment, (b) contact, communicate or
solicit any customer or acquisition prospect of the Company derived from any
customer list, customer lead, mail, printed matter or other information secured
from the Company or its present or past employees (other than in connection with
the performance of his services for the Company in accordance with Article 2 of
this Agreement), or (c) in any other manner use any customer lists or customer
leads, mail, telephone numbers, printed material or other information of the
Company relating thereto (other than in connection with the performance of his
services for the Company in accordance with Article 2 of this Agreement).

          10.3 Applicable Period. For purposes of Sections 10.1 and 10.2 above,
the term “Applicable Period” means the period of time beginning on the Effective
Date of this Agreement and ending on (a) the date of the three (3) year
anniversary of the Date of Termination if the termination is either by the
Company for Cause or by the Executive Without Good Reason, (b) the date of the
one (1) year anniversary of the Date of Termination if the termination is not in
connection with a Change in Control (as described in Section 6.5) and is either
by the Company Without Cause or by the Executive for Good Reason, or (c) the
Date of Termination if the termination is (1) by the Company due to the
Executive’s death or Disability, (2) in connection with a Change in Control (as
described in Section 6.5) and by the Company Without Cause or by the Executive
for Good Reason, or (3) by the Executive upon Retirement.

16



--------------------------------------------------------------------------------



 



     11. Miscellaneous.

          11.1. Notices. All notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been given when delivered by hand or mailed by registered or certified mail,
return receipt requested, as follows (provided that notice of a change of
address shall be deemed given only when received):

If to the Company:

          Allied Waste Industries, Inc.

          15880 North Greenway Hayden Loop, Suite 100
          Scottsdale, Arizona 85260
          Attn: Senior Vice-President and General Counsel

If to the Executive:

          Thomas W. Ryan
          6460 East Cactus Wren Place
          Paradise Valley, Arizona 85253

or to such other names or addresses as the Company or the Executive, as the case
may be, shall designate by notice to the other party in the manner specified in
this Section 11.1.

          11.2. Waiver of Breach. The waiver by any party of a breach of any
provision of this Agreement shall neither operate nor be construed as a waiver
of any subsequent breach by any party. No breach shall be deemed waived unless
the waiver is in a writing signed by the non-breaching party.

          11.3. Assignment. This Agreement shall be binding upon and inure to
the benefit of the Company, its successors, legal representatives and assigns,
and upon the Executive, his heirs, executors, administrators, legal
representatives and assigns; provided, however, the Executive agrees that his
rights and obligations hereunder are personal to him and may not be assigned
without the express written consent of the Company.

          11.4. Entire Agreement, No Oral Amendments. This Agreement, together
with any schedule or exhibit attached hereto and any document, policy, rule or
regulation referred to herein, replaces and merges all previous agreements and
discussions relating to the same or similar subject matter between the Executive
and the Company and constitutes the entire agreement between the Executive and
the Company with respect to the subject matter of this Agreement. This Agreement
may not be modified in any respect by any verbal statement, representation or
agreement made by any employee, officer, or representative of the Company or by
any written agreement unless signed by an officer of the Company who is
expressly authorized by the Company to execute such document.

          11.5. Enforceability. If any provision of this Agreement or
application thereof to anyone or under any circumstances shall be determined to
be invalid or unenforceable, such

17



--------------------------------------------------------------------------------



 



invalidity or unenforceability shall not affect any other provisions or
applications of this Agreement which can be given effect without the invalid or
unenforceable provision or application.

          11.6. Jurisdiction, Venue. The laws of the State of Arizona shall
govern the interpretation, validity and effect of this Agreement without regard
to the place of execution or the place for performance thereof, and the Company
and the Executive agree that the courts situated in Maricopa County, Arizona
shall have personal jurisdiction over the Company and the Executive to hear all
disputes arising under this Agreement. This Agreement is to be at least
partially performed in Maricopa County, Arizona, and as such, the Company and
the Executive agree that venue shall be proper with the courts in Maricopa
County, Arizona to hear such disputes. In the event either party is not able to
effect service of process upon the other party with respect to such disputes,
the Company and the Executive expressly agree that the Secretary of State for
the State of Arizona shall be an agent of the Company and/or the Executive to
receive service of process on behalf of the Company and/or the Executive with
respect to such disputes.

          11.7 Injunctive Relief. The Company and the Executive agree that a
breach of any term of this Agreement by the Executive would cause irreparable
damage to the Company and that, in the event of such breach, the Company shall
have, in addition to any and all remedies of law, the right to any injunction,
specific performance and other equitable relief to prevent or to redress the
violation of the Executive’s obligations under this Agreement.

          11.8 Withholding. All payments made pursuant to this Agreement shall
be net of payroll and withholding deductions as may be required by law and other
deductions that are either applied generally to employees of the Company for
insurance and other employee benefit plans or authorized by Executive.

      Dated: August      , 2003. ALLIED WASTE INDUSTRIES, INC.         By      

--------------------------------------------------------------------------------

  Title      

--------------------------------------------------------------------------------

“Company”

      Dated: August      , 2003

--------------------------------------------------------------------------------

  Thomas W. Ryan

“Executive”

18



--------------------------------------------------------------------------------



 



EXHIBIT A

Utilizing his extensive experience in corporate finance and governance, and
seeking new knowledge and ideas from internal and external sources, the
Executive Vice President and Vice Chairman will have an active role on the
Company’s senior management team, with responsibilities for providing advice and
counsel to, and coordination with, the Chief Executive Officer and other
officers. He will be responsible for analyzing, recommending, developing and
ensuring implementation of significant strategic initiatives on behalf of the
CEO and senior management team (including initiatives with respect to the
Company’s surety and bonding arrangements, health and welfare provider
arrangements, shareholder transition issues, and corporate identity and investor
matters other than investor relations). He will foster professional growth,
enhance corporate governance, provide oversight for all internal audit
functions, and execute such other assignments as he may receive from the CEO or
Board of Directors. He is encouraged to participate in external organizations
and, with the prior consent of the Company’s Board of Directors (or a Committee
thereof), to serve on the boards of directors of other public and private
companies, to the extent that such participation may foster knowledge and ideas
of value to the Company. He will continue to devote his entire business skill,
time, and efforts diligently to the affairs of the Company in accordance with
the duties assigned to him, and will perform all such duties, and otherwise
conduct himself, in a manner reasonably calculated in good faith by him to
promote the best interests of the Company.

 